Citation Nr: 1615077	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-09 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to March 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran was scheduled for Board hearings at the RO in April 2010 and January 2011, but he requested that these hearings be rescheduled.  Since he provided good cause on those instances, the Board granted the Veteran's request and rescheduled his hearings.  However, the Veteran failed to report for the rescheduled August 2012 hearing and has not provided a good cause explanation for his absence.  The Veteran also has not requested a rescheduling of that hearing.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2015). 

The case was remanded in January 2013 to the RO via the Appeals Management Center (AMC) in Washington, DC to consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16 (2015), based on impairment attributable to his service-connected lumbar spine disability, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO requested that the Veteran submit a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  However, the Veteran did not return the requested form to the RO.  Therefore, the RO denied the Veteran's claim for TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A total disability evaluation may be assigned where the schedular evaluation is less than total (i.e., less than 100 percent) when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

The Veteran has a single service-connected disability for herniated nucleus pulposus at L-5 (lumbar spine/back disability), currently evaluated as 20 percent disabling.  When a Veteran has only one service-connected disability, as is the case here, it must be rated at 60 percent or more.  Therefore, the Veteran's rating of 20 percent does not meet the criteria under 38 C.F.R. § 4.16(a) 2015.

However, if a veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b) (2015); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

However, the Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  An extraschedular rating is requested by the RO and approved by the Director of the Compensation Service.  See 38 C.F.R. § 4.16(b) (2015).  

A May 2007 VA examination report notes the Veteran's usual occupation is in construction.  A February 2009 VA examination report notes the Veteran's usual occupation as a pipe fitter in a refinery.  The Veteran's DD 214, Certificate of Release or Discharge From Active Duty, shows that the Veteran is a high school graduate or equivalent.  

During the February 2009 VA examination, the Veteran reported that due to his back pain, he could not keep his jobs and has been fired multiple times due to being absent from jobs.  The Veteran also made lay assertions in a January 2007 statement that he could not keep a job due to his service-connected back disability.  

The Veteran made a similar assertion on his March 2009 VA Form 9, stating that he has not been able to keep a job for several years.  The Veteran claims that when he gets a job, he works for a short while before his back goes out and he becomes bedridden.  The Veteran also claims that he gets doctor's notes but eventually gets fired for missing work.  Based on this evidence, a remand for referral to the Director of the Compensation Service is required.

The Federal Circuit has held that the VA's duty to assist does not always require a vocational assessment.  However, a Veteran's education and work experience are relevant to a TDIU determination.  See Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011).  In this instance, the case is also remanded so that the Veteran may undergo a vocational assessment.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to address the Veteran's employability.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.

Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected lumbar spine disability and his ability to work, consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disability.  

A complete rationale for all opinions should be provided for any opinion expressed and conclusion reached.

2. Upon completion of the examination ordered above, refer the claim to the Director of Compensation and Pension Service for consideration of the issue of entitlement to a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b) (2015).

3. After assuring compliance with the above development, as well as with any other notice and development action required by law, the AOJ should adjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The Veteran should be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

